Title: From Abigail Smith Adams to Richard Rush, 23 November 1816
From: Adams, Abigail Smith
To: Rush, Richard



Dear Sir
Quincy Novbr 23 1816

While I acknowledge the receipt of your favour of Nov’br 11th, accept my thanks for the kind interest you have taken in favour of mr Clark. May I presume, still further upon your Friendship; by requesting you to introduce him to your Lady and Family, whom he had not had the pleasure of Seeing, when he calld upon you before. Mr Clark has received orders from the Secretary of the Navy, to repair to Washington & take his passage in a Store Ship going to the Mediterranean—he is anxious to be in active Service, in hopes he may merit Some promotion, which may better enable him to accomplish his wishes—I can Say with Themistocles, when his Daughter was asked in Marriage by a poor man “That in the choice of a Son in Law, he would much rather have Merit without Riches, than Riches without merit.”
To two Hearts; beating in unison, with much delicacy, of Sentiment and feeling—This Seperation is felt with no Small degree of anguish—Time has not So chilld my Blood or Age frozen my faculties; but that I can recollect similar painfull scenes, through which I have passed, in times very different from the present. If mr Clark should have the honour of being more intimately known to you, he will not need any further testimony of mine in his favour. He is desirious of paying his respects to the President, and mr Munroe, will you do him the favour to introduce him? I am dear Sir with Sentiments of affectionate Regard, to you and your Lady / your obliged Friend
Abigail Adams
